          Case 4:19-cv-40095-TSH Document 79 Filed 06/23/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 HUDSON-RPM DISTRIBUTORS, LLC
             Plaintiff,
                                                        Case No. 4:19-40095
 v.

 BOWDITCH & DEWEY, LLP, ET. AL.,

                    Defendants/Third-Party Plaintiff,


            DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF ITS
                   MOTION TO COMPEL A PRIVILEGE LOG

       In this action, Hudson-RPM Distributors, LLC (“Hudson”) contends that it incurred over

$19M in withdrawal liability in 2019 after purportedly relying for six years on advice provided by

the Defendants (“B&D”) in 2013. Both the existence and reasonableness of Hudson’s claim to six

years of exclusive and silent reliance is contested.

       In discovery, B&D requested Hudson provide documents concerning: (1) other

professionals who Hudson retained to advise it on withdrawal liability before the liability was

incurred and when it was purportedly relying on B&D; and (2) the mitigation efforts taken by

Hudson after the liability was incurred. These documents are relevant to the material issues of

duty, exclusive reliance, causation, comparative negligence, and statute of limitations. Hudson

possesses, but refuses to produce responsive documents. After multiple extensions, Hudson has

recently repudiated a March 2020 commitment to produce a privilege log in support of its claims

of privilege. As grounds for reneging on its prior commitment, Hudson now contends that the few

hours it will take to prepare a privilege log is “not proportional” to the needs of this litigation

seeking nearly $20M.
           Case 4:19-cv-40095-TSH Document 79 Filed 06/23/20 Page 2 of 7




         Hudson should be ordered to comply with its discovery obligations. Without a privilege

log concerning these four requests, B&D will be unable to assess Hudson’s claim of exclusive

reliance and the viability of alleged privileges.

                                        FACTUAL BACKGROUND

         Hudson contends that in 2013, it retained B&D to assist it with the relocation of one of its

facilities from Massachusetts to New Hampshire to “ensure” that it did not incur any withdrawal

liability. ECF No. 1, ¶¶ 17, 19. In connection with this relocation, B&D purportedly provided it

with negligent advice on how to calculate its withdrawal liability, which Hudson purportedly

“meticulously relied” upon for the next six years until it unknowingly triggered a withdrawal

liability in excess of $19M in 2019. Id. ¶¶ 21, 24, 40.

         During discovery, B&D served discovery that was targeted at assessing Hudson’s claim of

exclusive reliance. Specifically, B&D requested:

                 “All engagement letters, contracts, and/or agreements between Hudson-RPM and
                  any any actuary, investment banker, lawyer, and/or other professional between
                  January 1, 2013 and March 27, 2019 concerning withdrawal liability;” and

                 “All communications, emails, letters, reports, memoranda, and/or other documents
                  between Hudson-RPM and any accounting firm, certified public accountant,
                  lawyer, investment banker, actuary, and/or other professional concerning
                  withdrawal liability between January 1, 2013 and March 28, 2019.”

(Ex. 1, Hudson’s Responses to Doc. Req. Nos. 26-27). On February 10, 2020, Hudson responded

to these requests, marked blank bates numbered pages with a notation that they had been withheld

as privileged, and failed to produce a corresponding privilege log. Id. With respect to the requests

above, Hudson objected to them on the basis that they seek “information protected from disclosure

by the attorney-client privilege and/or the work product doctrine.” Id. 1



1
 In full, both responses read: “Hudson-RPM objects to this Request to the extent it seeks information protected from
disclosure by the attorney-client privilege and/or the work product doctrine and to the extent that it seeks documents

                                                          2
           Case 4:19-cv-40095-TSH Document 79 Filed 06/23/20 Page 3 of 7




         On March 11, 2020, the parties conducted a Rule 7.1 Conference whereby Hudson agreed

to produce a privilege log for the document withheld on the basis of privilege. Hudson never

honored its promise in whole or in part and recently repudiated it.

         On April 24, 2020, B&D served a Second Request for Documents on Hudson after learning

from the pension fund, not Hudson, that Hudson had retained Littler Mendelson, P.C. (“Littler”)

on the issue of withdrawal liability in 2018. (Ex. 2, Hudson’s Responses to Doc. Requests). The

retention contradicted Hudson’s allegation that it was supposedly relying exclusively on B&D

until it was shocked to learn of a withdrawal liability in 2019. The Requests sought documents

concerning Hudson’s communications with Littler before withdrawal liability was assessed to test

issues such as exclusive reliance and after the assessment to determine if Hudson exercised

reasonable efforts to mitigates its alleged damages. (Ex. 2, Hudson’s Responses to Doc. Req. Nos.

41-42). These requests requested:

                 “All engagement letters, contracts, correspondence, letters, emails, memos, reports,
                  and other documents concerning the services provided to you by Littler Mendelson,
                  P.C., before March 25, 2019;” and

                 “All engagement letters, contracts, correspondence, letters, emails, memos, reports,
                  and other documents concerning the services provided to you by Littler Mendelson,
                  P.C., on or after March 25, 2019.”

(Ex. 2, Hudson’s Responses to Doc. Req. Nos. 41-42). On June 5, 2020, Hudson responded to

B&D’s Second Request for the Production of Documents and again asserted that it was

withholding documents on privilege without providing a corresponding privilege log. Id. 2


irrelevant to this matter. Subject to and without waiving the foregoing objections, Hudson-RPM will produce all
responsive, non-privileged documents. Hudson-RPM reserves the right to supplement its response.”
2
  The response to Request No. 41 reads: “Hudson-RPM objects to the request as unduly burdensome as it seeks
documents that are already in Defendants’ possession. See Engagement Letter (the “Engagement Letter”) produced
in response to Defendants’ Subpoena to Littler Mendelson, P.C. (“Littler”). Hudson-RPM further objects to this
Request to the extent it seeks information protected from disclosure by the attorney-client privilege and/or the work
product doctrine. Otherwise, Hudson-RPM objects to this request to the extent that it is not proportional to the needs
of the case. Hudson-RPM will not produce such irrelevant documents and is withholding documents on the basis of
the above-referenced objections.” The response to Request No. 42 reads: “Hudson-RPM objects to this request as

                                                          3
            Case 4:19-cv-40095-TSH Document 79 Filed 06/23/20 Page 4 of 7




         On June 15, 2020, the parties again discussed the issue of a privilege log. Hudson admitted

that it was withholding documents concerning Littler. Hudson, however, was not agreeable to

producing a privilege log unless B&D reduced the scope of its discovery requests because a log is

“not proportional to the needs of this case.” (Ex. 3, Email from Hudson’s Counsel, dated June 16,

2020) (claiming that B&D’s attempt to test the various liability issues relative to exclusive reliance

and causation on an alleged claim of $19M+ was a “distracting side-show[].”),

                                                    ARGUMENT

         It is well established that a party who withholds information on the basis of privilege must

comply with Fed. R. Civ. P. 26(b)(5), which provides:

                  When a party withholds information otherwise discoverable by
                  claiming that the information is privileged or subject to protection
                  as trial-preparation material, the party must:

                            (i) expressly make the claim; and

                            (ii) describe the nature of the documents, communications,
                            or tangible things not produced or disclosed--and do so in a
                            manner that, without revealing information itself privileged
                            or protected, will enable other parties to assess the claim.

unduly burdensome as it seeks documents that are already in Defendants’ possession. See Documents produced in
response to Defendants’ Subpoena to Littler. Hudson-RPM further objects to this Request to the extent it seeks
information protected from disclosure by the attorney-client privilege and/or the work product doctrine. Otherwise,
Hudson-RPM objects to this request to the extent that it is not relevant to any of the Plaintiff’s claims or Defendants’
defenses and is not proportional to the needs of the case. Furthermore, to the extent that the so-called ‘at-issue waiver’
may be implicated in this matter, such waiver is not ‘tantamount to a blanket waiver of the entire attorney-client
privilege in this case.’ Darius v. Boston, 741 N.E.2d 52m 58 (Mass. 2001) (noting that, as a general principle, a litigant
may implicitly waive the attorney client privilege, ‘by injecting certain claims or defenses into a case.’) (citing Greater
Newburyport Clamshell Alliance v. Public Serv. Co. of N.H., 838 F.2d 13 (1st Cir. 1988)). The ‘at issue waiver’ is
only a ‘limited waiver of the privilege with respect to what has been put ‘at issue.’’ Id. As set forth in responses to
Defendants’ Interrogatory No. 4, beginning in January 2018, Littler Mendelson was retained by Hudson-RPM and
Hudson News Distributors, LLC to begin assessing potential withdrawal liability if either entity were to completely
withdraw from any pension fund to which they contribute. Littler was not retained to and did not undertake any review
of Hudson-RPM’s workforce or the potential for Hudson-RPM to effect a partial withdrawal from the Fund. It was
not until March 28, 2019, following Hudson-RPM’s receipt of notice from the Fund information it that a partial
withdrawal had occurred for the plan year ending September 30, 2018, and imposing partial withdrawal liability
against Hudson-RPM, that Littler was engaged to determine how best to address the liability and Defendants’ negligent
legal advice. Accordingly, Hudson-RPM may agree to produce documents related to Littler’s engagement to address
the results of the negligent legal advice and counsel provided by Defendants. Any such production will be made
following an agreement between the parties relevant to the treatment of such documents that would otherwise be
privileged.”

                                                            4
            Case 4:19-cv-40095-TSH Document 79 Filed 06/23/20 Page 5 of 7




Fed. R. Civ. P. 26(b)(5)(A)(i-ii) (emphasis added). The universally accepted way of complying

with Rule 26’s mandate is with a privilege log. See Bacchi v. Massachusetts Mut. Life Ins. Co.,

110 F. Supp. 3d 270, 274 (D. Mass. 2015) (“Generally, a privilege claim is made by serving a

privilege log that separately lists each document, specifies who created the document and all

recipients, and concisely states the basis for the claim of privilege.”); Corvello v. New England

Gas Co., Inc., 243 F.R.D. 28, 33 (D.R.I. 2007) (“Although the federal rules do not specifically

address the subject, the ‘universally accepted means’ of claiming that requested documents are

privileged is the production of a privilege log.”). “[P]rivilege logs do not need to be precise to the

point of pedantry. A party asserting a claim of privilege is merely expected to do the best that he

reasonably can to describe the materials to which his claim adheres.” Bryan Corp. v. Chemwerth,

Inc., 296 F.R.D. 31, 41 (D. Mass. 2013) (internal quotation marks and quotation omitted).

         A privilege log is so important that the refusal to provide one may be deemed a waiver of

the underlying privileges, especially in cases, such as here, where the failure to provide a privilege

log was not an oversight. See In re Grand Jury Subpoena, 274 F.3d 563, 576 (1st Cir.2001) (“A

party that fails to submit a privilege log is deemed to waive the underlying privilege claim.”); The

Manitowoc Co., Inc. v. Kachmer, No. 14-CV-9271, 2016 WL 2644857, at 4, n. 5 (N.D. Ill. May

10, 2016) (finding a waiver of privilege where party failed to list documents it did not produce in

privilege log as this went beyond a good faith oversight).

         It is undisputed that Hudson has not complied with Rule 26. It has not produced a privilege

log or information sufficient to assess any of the claimed privileges with respect to the documents

it has withheld from Request Nos. 26-27, and 41-42.3 Without a log, B&D is wholly unable to


3
 It is wholly unclear whether Hudson-RPM is further ignoring its discovery obligations by withholding documents
on the basis of privilege with respect to any of the other requests or with respect to any of the subpoenas it has answered
on behalf of various non-parties to this litigation.

                                                            5
         Case 4:19-cv-40095-TSH Document 79 Filed 06/23/20 Page 6 of 7




assess the claimed privileges and determine whether discoverable information has been withheld.

Even if the privileges were proper, the very existence of a privilege log itemizing numerous

conferences between Hudson and Littler on the issue of withdrawal liability would undercut

Hudson’s claim that it exclusively relied on B&D concerning withdrawal liability and was unduly

surprised by the assessment in March of 2019.

       A $19+ million claim is a large and serious one. A proportionate defense requires material

issues to be thoroughly investigated. Where the judiciary has already determined that Rule 26

applies to diversity cases claiming only $75,000 in damages, it would be untenable to argue that it

is disproportionate to a claim alleging nearly $20M. See Fed. R. Civ. P. 26(b)(5). Even if the

Court indulged a claim that a privilege log would impose some herculean burden, Hudson has

offered no evidence of such a burden beyond its conclusory statements to support such a finding.

See In re New England Compounding Pharm. Inc., 2013 WL 6058483, at *6 (D.Mass. Nov. 13,

2013) (“[A] party cannot rely on the mere assertion that compliance would be burdensome and

onerous without showing the manner and extent of the burden and the injurious consequences of

insisting upon compliance.”) (quotation marks omitted) (collecting cases); see also Assoc. of Am.

Physicians and Surgeons, Inc. v. Clinton, 837 F.Supp. 454, 458 n. 2 (D.D.C.1993) (“Defendants'

burdensome argument is categorically rejected. The court does not accept such arguments without

specific estimates of staff hours needed to comply, and defendants submitted no such estimates.”).

                                        CONCLUSION

       For the foregoing reasons, B&D respectfully requests that this Court orders Hudson to

comply with Rule 26 by providing a privilege log with respect to its responses to Request Nos. 26-

27, and 41-42. Having chose to assert a $19 million claim, Hudson cannot claim that it is too much

trouble to permit B&D to mount a defense.



                                                6
          Case 4:19-cv-40095-TSH Document 79 Filed 06/23/20 Page 7 of 7




                                                    Respectfully submitted,

                                                    The Defendants,
                                                    Bowditch & Dewey, LLP, David P. Grossi,
                                                    and Terrance J. Briggs
                                                    By their attorneys


                                                     /s/ William R. Covino
                                                    George A. Berman, Esq., BBO #040200
                                                    William R. Covino, Esq. BBO #673474
                                                    Christina T.E. Staffiere, Esq. BBO #699041
                                                    PEABODY & ARNOLD LLP
                                                    600 Atlantic Avenue
                                                    Boston, MA 02210
                                                    (617) 951-2100
                                                    gberman@peabodyarnold.com
                                                    wcovino@peabodyarnold.com
                                                    cstaffiere@peabodyarnold.com

                                CERTIFICATE OF SERVICE

        I, William R. Covino, hereby certify that a true copy of the foregoing document was filed
electronically with the Federal Court’s electronic filing system on this 23 rd day of June 2020.


                                                    /s/ William R. Covino
                                                    William R. Covino, Esq.

1771754_1
16364-204746




                                               7
